EXHIBIT 10.1
 
CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.  ASTERICKS DENOTE OMISSIONS.


 
 
 
SHAREHOLDERS AGREEMENT
 
 
 
 
among
 
 
 
 
José Afonso Assumpção
 
Eduardo de Pereira Vaz
 
Rotorbrás Comércio e Indústria de Helicópteros Ltda.
 
APEL - Aero Participações e Empreendimentos Ltda.
 
BL Participações Ltda
 
 
and, as Intervening Party,
 
 
Líder Aviação Holding S.A.
 
 
 
 
 
 
 
Dated as of May 26, 2009
 
 



 


 
 
 
 

--------------------------------------------------------------------------------

 


Table of Contents 
   
Page
ARTICLE I - DEFINITIONS
2
1.1
Definitions
2
1.2
Terms Generally
7
1.3
Headings
7
1.4
Severability
7
1.5
Ordinary Course of Business
7
1.6
Currency Matters
7
1.7
Governing Language
7
ARTICLE II – CORPORATE STRUCTURE
8
2.1
Corporate Status of the Company
8
2.2
Capital
8
2.3
Voting Rights
8
2.4
Organizational Documents
8
ARTICLE III – GOVERNANCE
8
3.1
Corporate Governance Policies
8
3.2
Board
8
3.3
Officers
11
3.4
Access to Properties, Records
12
3.5
Insurance
12
3.6
Operational Synergies
12
3.7
Reports, Financial Statements and Annual Auditing
12
3.8
Helicopter Leasing
13
ARTICLE IV – SHARHOLDERS’ MEETINGS
14
4.1
Shareholders’ Meetings
14
4.2
Actions Subject to Investor Approval
14
ARTICLE V – RESTRICTIONS, RIGHTS AND OBLIGATIONS WITH RESPECT TO TRANSFERS OF
SHARES
15
5.1
General Restictions
15
5.2
Right of First Refusal
17
5.3
Tag-Along Right
19
5.4
Legal Requirements
19
ARTICLE VI – QUALIFIED INITIAL PUBLIC OFFERING
19
6.1
Primary Offering
19
6.2
Secondary Offering
19
6.3
Costs
19
6.4
Legal Requirements
19
ARTICLE VII – REMEDIES
20
7.1
Indemnification
20
7.2
Specific Performance
20
ARTICLE VIII – GOVERNANCE LAW; DISPUTE RESOLUTION
20
8.1
Governing Law
20
8.2
Dispute Resolution - Arbitration
20
8.3
Exceptional Court Jurisdiction
21



 


 
 
 
i

--------------------------------------------------------------------------------

 




ARTICLE IX – MISCELLANEOUS
21
9.1
FCPA
21
9.2
Further Assurances
23
9.3
Entire Agreement; Certain Conflicts
23
9.4
Notices
23
9.5
Waiver; Amendment
26
9.6
Binding Effect
26
9.7
Assignment
26
9.8
No Benefit to Others
26
9.9
Term and Termination
26
9.10
Survival
26
9.11
Expenses
26
9.12
Confidential Information
27
9.13
Non-Competition
27
9.14
Specific Performance
27
9.15
Filing; Registration
27

 


 
Schedules
 
Schedule A – By-Laws
 
Schedule B - Corporate Structure
 
Schedule C – Transactions
 
Schedule D – Strategic Plan
 
Schedule E – Manager’s Duties
 
Schedule F – Competitors
 
Schedule G – Investor Observer Affidavit
 
Schedule H – English translation of the Shareholders Agreement
 


 
 
 
ii

--------------------------------------------------------------------------------

 


SHAREHOLDERS AGREEMENT
 
 
This Shareholders Agreement (“Shareholders Agreement”) is executed on May, 12,
2009 by and among,
 
(i)  
José Afonso Assumpção, a Brazilian citizen, married, aeronaut, bearer of the
I.D. card no. 67.551, issued by Ministério da Aeronáutica, and enrolled with the
Individual Taxpayers’ Registry (“CPF/MF”) under No. 000.307.596-68, with address
at Avenida Santa Rosa, 123, in the city of Belo Horizonte, State of Minas
Gerais, Brazil (“JAA”);

 
(ii)  
Eduardo de Pereira Vaz, a Brazilian citizen, married, entrepreneur, bearer of
the I.D. card no. M-749.531, issued by SSP/MG, and enrolled with the CPF/MF
under No. 408.854.026-34, with address at Avenida Santa Rosa, 123, in the city
of Belo Horizonte, State of Minas Gerais, Brazil (“EPV”);

 
(iii)  
Rotorbrás Comércio e Indústria de Helicópteros Ltda., a company organized under
the laws of the Federative Republic of Brazil, with head offices at Av. Santa
Rosa, 123, in the city of Belo Horizonte, State of Minas Gerais, Brazil,
enrolled with the CNPJ/MF under No. 18.364.885/0001-73 (“Rotorbrás” and together
with JAA and EPV, the “Controlling Shareholders”);

 
(iv)  
APEL - Aero Participações e Empreendimentos Ltda., a company organized under the
laws of the Federative Republic of Brazil, enrolled with the CNPJ/MF under No.
16.535.452/0001-08, with head offices at Avenida Santa Rosa, 123, Bloco B, in
the city of Belo Horizonte, State of Minas Gerais, Brazil (“Apel”);

 
(v)  
BL Participações Ltda., a company organized under the laws of the Federative
Republic of Brazil, enrolled with the CNPJ/MF under No. 10.466.532/0001-72, with
head offices at Rua da Candelária, 79, COB 01 - Parte, in the city of Rio de
Janeiro, State of Rio de Janeiro, Brazil (“Investor”)

 
and, as Intervening Party,
 
(vi)  
Líder Aviação Holding S.A., a company organized under the laws of the Federative
Republic of Brazil, with head offices at Avenida Santa Rosa, 123, 2º andar,
bloco A, in the city of Belo Horizonte, State of Minas Gerais, Brazil, enrolled
with the CNPJ/MF under no. 04.169.411/0001-66 (“Company”).

 
All above mentioned parties are hereinafter referred to, collectively, as the
“Parties”, and, individually, as a “Party”.
 
RECITALS
 
WHEREAS pursuant to the terms of a certain Share Subscription and Purchase
Agreement of even date herewith (“Share Subscription and Purchase Agreement”),
the Company’s issued and outstanding Equity Securities as of the date hereof is
composed of Common Shares and Preferred Shares, at no par value, distributed
among the Controlling Shareholders and the Investor as disclosed in Schedule B
attached hereto;
 
1

--------------------------------------------------------------------------------


 
WHEREAS the Controlling Shareholders, Apel and Investor (by virtue of its
ownership interest in the Company through Investor’s ownership of Apel) wish to
specify the terms of their agreement as to matters relating to their
relationship as direct or indirect Shareholders of the Company;
 
NOW, THEREFORE, the Parties have agreed to enter into this Shareholders
Agreement to be governed by the following terms and conditions:
 
ARTICLE I - DEFINITIONS
 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
following respective meanings:
 
“Adjusted Debt” (a) means without duplication (i) all indebtedness of the
Company Group for borrowed money, (ii) the net present value of all leases
discounted at Prime Rate plus three percent (3%) per annum, whether operating or
capital leases but excluding leases of aircraft from Investor and its Affiliates
and leases related to managed aircraft, (iii) all obligations of the Company
Group evidenced by bonds, notes, debentures or other similar arrangements, and
(iv) all debt, whether or not of the type described in clauses (i) through (iii)
above, exclusively to the extent secured by a lien on the property of any of the
Company Group, (b) reduced by the amount of aircraft in inventory under
“floorplan” finance, and (c) excluding any contract or agreement relating to
aircraft acquisition that is cancellable (with or without deposit forfeiture) or
deferrable without limit.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with such first Person.
 
“Agreement” means this Shareholders Agreement, together with all Schedules
hereto, as amended, modified or supplemented from time to time in accordance
with its terms.
 
“ANAC” has the meaning set forth in Section 3.2(a) below.
 
“Apel” has the meaning set forth in the Preamble hereto.
 
“Bank” has the meaning set forth in Section 9.1(e) below.
 
“Board of Directors” means the board of directors (Conselho de Administração) of
the Company.
 
“Board of Officers” means the board of executive officers (Diretoria) of the
Company.
 
“BR GAAP” means, in respect of any Person, Brazilian generally accepted
accounting principles, consistently applied, and, if adopted by the Company in
the future, IFRS, consistently applied for accounting purposes.
 
“Brazil” means the Federative Republic of Brazil.
 
“Brazilian Civil Procedure Code” means the Brazilian Law no. 5.869, of January
11, 1973, as amended from time to time.
 
“Brazilian Corporate Law” means the Brazilian Law no. 6.404, of December 15,
1976, as amended from time to time.
 
“Business” means any business related to air transportation services and sales
of aircraft, products and aviation services related to air navigation.
 
2

--------------------------------------------------------------------------------


 
“Business Day” means any day in which banks are open for business in the cities
of Belo Horizonte and São Paulo, Brazil.
 
“CEO” means the elected Chief Executive Officer (Diretor Presidente) of the
Company.
 
“Closing” means the closing of the transaction corresponding to the issuance,
subscription, sale, purchase and payment of the Shares purchased pursuant to the
Share Subscription and Purchase Agreement.
 
“Closing Date” means the date of Closing provided for in the Share Subscription
and Purchase Agreement.
 
“Common Shares” means all of the voting shares of the Company owned by the
Shareholders.
 
“Company” has the meaning set forth in the Preamble to this Agreement.
 
“Company FCPA Group” has the meaning set forth in Section 9.1(a) below.
 
“Company Group” means the Company and each Subsidiary thereof.
 
“Competitor” means the Persons described on Schedule F to this Agreement.
 
“Control” (including the terms “Controls”, “Controlled by” and “under common
Control with”) means, with respect to any Person or group of Persons
(“Controlling Person(s)”), (a) the ownership of more than fifty percent (50%) of
the common shares of such Person, (b) the ability, whether through the ownership
of voting securities of another Person (“Controlled Person”), by contract or
otherwise, to directly or indirectly (i) elect the majority of the Board of
Directors or other similar managing body of such Controlled Person, or (ii)
direct the management policies of such Controlled Person, or (c) the ownership
of rights (whether through agreement or otherwise) that entitle the Controlling
Person to have the majority of the votes in such Controlled Person’s general
meetings.
 
“Controlling Shareholders” has the meaning set forth in the Preamble to this
Agreement.
 
“Corte” has the meaning set forth in Section 8.2(a) below.
 
“Director” means each of the members of the Company’s Board of Directors.
 
“Dispute” has the meaning set forth in Section 8.2 below.
 
“EBITDAR” means income from continuing operations before financial
income/expense plus depreciation, amortization and rentals (excluding rentals
with Investor registered in the financial statements), derived from the audited
consolidated financial statements of the Company prepared in accordance with BR
GAAP.
 
“Eligible Accounting Firm” has the meaning set forth in Section 3.2(g)(ii)
below.
 
“EPV” has the meaning set forth in the Preamble to this Agreement.
 
“Equity Securities” means, with respect to any Person, common shares (ações
ordinárias), preferred shares (ações preferenciais), and any other equity
securities of such Person, however described and whether voting or non-voting,
including securities convertible or exchangeable into shares, and options,
warrants (bônus de subscrição), preemptive rights, equity participation rights
or other rights to acquire, subscribe for or receive any equity securities of
such Person, or any other securities the yield on which is determined in whole
or in part by reference to earnings, revenues or other financial performance of
such Person.  Unless the context otherwise requires, references to Equity
Securities without stating a specific issuer shall be deemed to refer to Equity
Securities of the Company or any of its Subsidiaries.
3

--------------------------------------------------------------------------------


 
“Exempt Transferee” has the meaning set forth in Section 5.1(c) below.
 
“FCPA” means the United States Foreign Corrupt Practices Act.
 
“FCPA Group” has the meaning set forth in Section 9.1(a) below.
 
“Final Documents” means this Agreement, the Share Subscription and Purchase
Agreement, and any other documents entered into in connection with the
foregoing.
 
“First Refusal Commitment” has the meaning set forth in Section 5.2(c) below.
 
“First Refusal Shareholder” has the meaning set forth in Section 5.2(b) below.
 
“Fiscal Year” means the year beginning on January 1st and ending on December
31st of each year.
 
“Governmental Authority” means any nation or government (in the federal, state,
municipal or any other political subdivision); any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality in Brazil or, if
relevant or appropriate, in any other country with jurisdiction over the Company
or any of its Subsidiaries; any court, tribunal or arbitrators; and any stock
exchanges or organized over-the-counter markets having jurisdiction over the
Company or any of its Subsidiaries.
 
“Helicopter Blue Book” means the Aircraft Bluebook - Price Digest, published by
AC-U-KWIK line of aviation resources.
 
“IFRS” means, in respect of any Person, the International Financial Reporting
Standards adopted by the International Accounting Standards Board, consistently
applied.
 
“Investor” has the meaning set forth in the Preamble to this Agreement.
 
“Investor Approval” has the meaning set forth in Section 4.2 below.
 
“Investor FCPA Group” has the meaning set forth in Section 9.1(a) below.
 
“Investor Observer” has the meaning set forth in Section 3.2(a) below.
 
“JAA” has the meaning set forth in the Preamble to this Agreement.
 
“Law” means all applicable provisions of all (i) constitutions, treaties,
statutes, laws, codes, rules, regulations, ordinances, approvals or orders of
any Governmental Authority, and (ii) orders, decisions, injunction, judgments,
awards and decrees of or agreements with any Governmental Authority by which the
assets or properties of any Persons are bound.
4

--------------------------------------------------------------------------------


 
“Lease Right of First Refusal” has the meaning set forth in Section 3.8(a)
below.
 
“Lien” means any mortgage, pledge, deed of trust, right of others, claim,
security interest, encumbrance, burden, title defect, title retention agreement,
lease, sublease, license, right of survivorship (usufruto), easement (servidão),
covenant, condition, encroachment (esbulho possessório), voting trust agreement,
interest, option, right of first offer, negotiation or refusal, proxy voting,
lien, charge or other restrictions or limitations of any nature whatsoever,
including but not limited to such Liens as may arise under any Law or contract.
 
“Losses” means any losses, damages, liabilities, obligations, claims, defaults,
fees, penalties or related costs or expenses, including reasonable court costs
and attorneys’ and accountants’ fees and disbursements to the extent effectively
incurred.
 
“Manager” has the meaning set forth in Section 3.3 (c) below.
 
“Net Debt” means Adjusted Debt (as defined above) minus cash, cash equivalents,
marketable securities and the net acquisition cost of any aircraft in inventory,
for a period of twelve (12) months or less, free and clear of any debt or
encumbrance, such aircraft being limited to an aggregate amount of USD$
15,000,000.
 
“New Helicopters” has the meaning set forth in Section 3.8(b) below.
 
“Offer Notice” has the meaning set forth in Section 5.2(b) below.
 
“Offer Period” has the meaning set forth in Section 5.2(b) below.
 
“Offered Shares” has the meaning set forth in Section 5.2(a) below.
 
“Officer” has the meaning set forth in Section 3.3(a) below.
 
“Organizational Documents” means, as to any entity, the documents pursuant to
which such entity was organized and the agreements governing the entity’s
ongoing operations.  In the case of the Company, “Organizational Documents”
means the Company’s by-laws (Estatuto Social), as amended from time to time.
 
“Original Offer” has the meaning set forth in Section 5.2(a) below.
 
“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.
 
“Percentage Interest” means the percentage of Shares held directly or indirectly
by a Shareholder at any relevant time.
 
“Permitted Transferee” has the meaning set forth in Section 5.1(b) below.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, governmental or regulatory body or subdivision thereof, or any
other entity.
 
“Preferred Shares” means all of the preferred shares (ações preferenciais)
issued by the Company.
 
“Prime Rate” means the rate reported by the Wall Street Journal’s bank survey.
5

--------------------------------------------------------------------------------


 
“Producer Price Index” means the Producer Price Index (PPI), table 5, Aerospace
products and parts manufacturing, industry code 3364, prepared by the Bureau of
Labor Statistics of the United States Department of Labor.
 
“Prohibited Group” has the meaning set forth in Section 9.1(a) below.
 
“Prohibited Payment” has the meaning set forth in Section 9.1(a) below.
 
“Prohibited Purposes” has the meaning set forth in Section 9.1(a) below.
 
“PTAX Exchange Rate” means, as of any date, the average of the purchase and sale
rates for U.S. Dollars published by the Central Bank of Brazil for the business
day immediately preceding such date through the Central Bank of Brazil data
system (SISBACEN) denominated rate PTAX 800.
 
“Qualified Initial Public Offering” has the meaning set forth in Section 6.1 of
this Agreement.
 
“Real”, “Reais” and “R$” mean the lawful currency of Brazil.
 
“Related Parties” means, with respect to any Party, (i) any Affiliate of such
Party, (ii) any entity in which such a Party is, directly or indirectly, the
owner or the beneficial owner of ten percent (10%) or more of the voting or
total interest, (iii) any trust or other estate in which such a Party has a
substantial beneficial ownership or for which such a Party serves as trustee or
in a similar fiduciary capacity, (iv) a spouse, parent, grandparent, descendant
or sibling of such party, and (vi) any other Person Controlled by the Affiliates
of such Party.
 
“Related Party Transaction” means any transaction between the Company, on one
side, and any Related Party, on the other side, or entered into by the Company
for the benefit of a Related Party.
 
“Representatives” means, as to any Person, its accountants, counsel, consultants
(including actuarial and industry consultants), directors, officers, employees,
agents and other advisors or representatives.
 
“Right of First Refusal” has the meaning set forth in Section 5.2(a) below.
 
“Rotorbrás” has the meaning set forth in the Preamble of this Agreement.
 
“Secondary Offering” has the meaning set forth in Section 6.2 below.
 
“Selling Shareholder” has the meaning set forth in Section 5.2(a) below.
 
“Shareholder” means any Person holding Shares and Party to this Agreement, which
for purposes of this Agreement shall include the Investor based on its indirect
ownership of Shares through its ownership of Apel.
 
“Share Subscription and Purchase Agreement” has the meaning set forth in the
Recitals above.
 
“Shares” means all Common Shares and Preferred Shares issued by the Company.
 
“Strategic Plan” has the meaning set forth in Section 3.2 (g) (viii) below.
 
“Subject Price” has the meaning set forth in Section 5.2(a) below.
6

--------------------------------------------------------------------------------


 
“Subsidiary” means any Person of which the Company and Investor directly or
indirectly holds fifty percent (50%) or more of the outstanding share capital
(each a “Subsidiary” and collectively “Subsidiaries”).
 
“Transfer” (including the terms “Transfer”, “Transferring” and “Transferred”)
means any direct or indirect transfer, sale, assignment (including assignment of
pre-emptive rights), exchange (through the transfer of Equity Securities or
otherwise), donation or other disposition of any kind, voluntary or involuntary,
contingent or non-contingent, including any direct or indirect transfer, sale,
assignment, exchange, donation or other disposition of any kind that results
from the foreclosure of any pledge, mortgage, grant of security interest or
lien, or in connection with any merger, consolidation, spin-off, reorganization,
amalgamation, issuance of Equity Securities or other transactions having a
similar effect.
 
“U.S.” or “United States” means the United States of America.
 
“US$” or “U.S. Dollar” means the lawful currency of the United States.
 
“US GAAP” means, in respect of any Person, U.S. generally accepted accounting
principles adopted by Investor, consistently applied.
 
1.2 Terms Generally.  The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole (including any
Schedules hereto) and not merely to the specific article, section, paragraph or
clause in which such word appears.  All references herein to Articles, Sections
and Schedules shall be deemed references to Articles and Sections of, and
Schedules to, this Agreement unless the context shall otherwise require.  The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  The definitions given for terms in this
Article I and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.
 
1.3 Headings.  The section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.
 
1.4 Severability.  Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
 
1.5 Ordinary Course of Business.  A reference to an action by a Person in the
“ordinary course of business” (or the business of a Person “conducted in the
ordinary course”) will be deemed to have been taken by such Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person, and such
action is not required to be authorized by the board of directors of such Person
(or by any Person or group of Persons exercising similar authority).
 
1.6 Currency Matters.  Except as otherwise expressly provided herein, all Reais
amounts to be translated to U.S. Dollars under this Agreement, and all U.S.
Dollar amounts to be translated to Reais under this Agreement, shall be
translated at the PTAX Exchange Rate.
 
1.7 Governing Language.  This Agreement is executed in the Portuguese language,
which shall be the only version to prevail and to be adopted for any purpose of
interpretation or otherwise.  For greater convenience only, the Parties have
agreed on one single translation of this Agreement into English, which is
attached hereto as Schedule H.
7

--------------------------------------------------------------------------------


 
ARTICLE II - CORPORATE STRUCTURE
 
2.1 Corporate Status of the Company.  The Company is a “sociedade por ações”
under the laws of Brazil.  The Company is a pure holding company and observes
its corporate purpose set forth in its By-laws a copy of which is attached as
Schedule A.
 
2.2 Capital.  The total capital stock of the Company consist of 298,306,060
Shares, being 149,153,030 Common Shares and 149,153,030 Preferred Shares.  The
ownership interest of each Shareholder is specified in Schedule B to this
Agreement.  All of the Company’s Shares at any time owned directly or indirectly
by the Parties hereto, whether currently existing or issued in the future, are
and will be subject to the provisions of this Agreement regardless of any
amendments.
 
2.3 Voting Rights.  Each Common Share of the Company shall be entitled to one
(1) vote at any general meeting of the Shareholders.
 
2.4 Organizational Documents.  The Parties agree to maintain the Organizational
Documents of the Company consistent with the provisions of this Agreement.  In
the event of any discrepancy between this Agreement and the Organizational
Documents, the provisions of this Agreement shall always prevail.
 
ARTICLE III - GOVERNANCE
 
3.1 Corporate Governance Policies.  The Shareholders shall use their voting
rights to implement and follow strict corporate governance policies in
accordance with the applicable Law.  The Company shall be managed by a Board of
Directors and a Board of Officers.  The members of the Board of Directors and
Board of Officers of the Company shall ensure that the Company complies with all
applicable Law, regulations and best business practices, which shall be
monitored and evaluated on a regular basis by the Board of Directors and Board
of Officers (as applicable).
 
3.2 Board.
 
(a) Members.  The Board of Directors shall consist of five (05) Directors,
appointed and elected as follows:  (i) the Controlling Shareholders shall have
the right to appoint four (04) Directors, one (01) of which will be the Chairman
and one (01) of which will be the Vice-Chairman of the Board of Directors; and
(ii) Investor shall have the right to appoint one (01) Director.  The Directors
shall be appointed at the general Shareholders meeting.  Each Shareholder will
exercise its rights as a holder of Shares to cause the Board of Directors to be
composed of and to act in accordance with this Article 3.2.  The Investor shall
also have the right to appoint two (02) individuals to actively participate in
all meetings of the Board, as observers, with no right to vote (“Investor
Observers”). The Investor Observers will take office upon execution of an
affidavit in the form of Schedule G hereto. The right of Investor and the
Controlling Shareholders to appoint its Directors (and the right of Investor to
appoint the Investor Observers) as described above shall automatically terminate
as to such Party should such Party’s Percentage Interest in the Company fall
below twenty (20%) of the Company’s total issued and outstanding capital.  If,
at any time the Law grants the Investor any statutory right to appoint one (1)
member of the Board of Directors, such statutory right shall automatically be
combined (but not added) with the Investor’s right to appoint its Directors as
provided in this Section 3.2(a) and, therefore, the Investor shall continue to
have the right to appoint one (01) Director.  Under no circumstances shall the
Investor appoint more than one (01) Director, whether as a result of this
Agreement or the Law or both.  In case the Director appointed by Investor is a
foreigner and/or a nonresident duly approved by Agência Nacional de Aviação
Civil (“ANAC”), the Investor’s right to appoint the Investor Observers shall be
automatically reduced from two (02) Investor Observers to one (01) Investor
Observer.  The Investor Observers shall have access to and receive all
information and reports, and shall otherwise have access to the members of the
Board of Officers, facilities, books, records and other information of the
Company Group, on the same basis and in accordance with the same procedures
applicable to the Directors.
8

--------------------------------------------------------------------------------


 
(b) Term in Office; Removal; Vacancies. Each Director shall be elected at a
general meeting of Shareholders of the Company and shall hold office for a term
of two (02) years.  The Controlling Shareholders and Investor shall have the
exclusive right to remove their respective designees and to fill in any vacancy
caused by the removal, resignation or death of their respective designees.
 
(c) Transfer of Shares to Directors.  In order to comply with the provisions of
the Brazilian Corporate Law, each Shareholder shall transfer one (01) Common
Share to each of their respective designees, who is not a Shareholder, on a
fiduciary basis and shall cause such designee to enter into an agreement
providing for the transfer of such share back to the transferring Shareholder in
the event such designee ceases to be a Director, for any reason.
 
(d) Meetings; Agendas.  The Board of Directors shall meet regularly
quarterly.  Additional Board of Directors’ meetings may be convened at any time
by the Chairman of the Board of Directors or by the written request of any
Director.  The meetings of the Board of Directors shall be held at the Company’s
headquarters in the city of Belo Horizonte, State of Minas Gerais, Brazil.  At
least ten (10) days in advance of any Board of Directors’ meeting, a written
notice, together with an agenda with respect thereof, shall be given to all
Directors and the Investor Observers, unless otherwise unanimously agreed by all
of the Directors.  No resolution of the Board of Directors may be passed or
discussed in respect of any matter not included in the agenda for that meeting,
unless otherwise unanimously agreed by all of the Directors present at the
meeting.  The Company shall endeavor to make available to the Board of Directors
and the Investor Observers, prior to such meeting, any background material on
the items contained in the agenda, if available prior to the date of the
meeting.  All meetings of the Board of Directors and any resolutions adopted at
such meetings shall be recorded in the appropriate Board of Directors’ meetings
minute book and, to the extent required by applicable Law, the respective
minutes shall be filed with the appropriate Commercial Registry.  Each Party
(and in the case of the Investor Observers, solely the Investor) shall bear the
costs and expenses reasonably incurred by their respective Directors and the
Investor Observers attending such quarterly Board of Directors’ meetings.
 
(e) Quorum for Holding a Meeting.  (i) A quorum to hold a duly called Board of
Directors’ meeting shall consist of a simple majority of the Directors then in
office (present in person, by power of attorney to any other Director, or
through any telecommunication means by which all Board of Directors’ members can
hear each other and participate in the discussions, such as telephone or video
conference), provided that the Director appointed by Investor and one (01)
Director appointed by the Controlling Shareholders are present; (ii) If a quorum
is not present within one (1) hour of the time specified for a meeting of the
Board of Directors, then such meeting shall be cancelled and a new Board meeting
shall be called to be held on the date following ten (10) days after the date of
such cancelled Board of Directors’ meeting in order to discuss and vote the same
matters that were originally included in the notice of such cancelled meeting
(“New Board Meeting”); (iii) If a quorum is not present within one (01) hour of
the time specified for the New Board Meeting then such meeting shall be held
with any number of Directors that are present at such New Board Meeting, except
that no discussion or vote shall take place with respect to any matter that is
not included in the relevant notice of the New Board Meeting or relates to any
of the matters set forth in Section 3.2 (g) below.
9

--------------------------------------------------------------------------------


 
(f) Voting.  Except as otherwise specified in this Agreement and in the
Organizational Documents, or as may be required by Law, all decisions by the
Board of Directors shall be taken upon the affirmative vote of the majority of
the members present in any specific meeting.  Each member shall have one (1)
vote in all meetings of the Board of Directors.  The Chairman of the Board of
Directors shall not have the casting vote.
 
(g) Matters Subject to Approval by Investor’s Director.  Any decision by any of
the Company Group on the matters indicated below shall always require the
approval of the Board of Directors of the Company and the affirmative vote of
the Director appointed by Investor as long as Investor holds at least twenty
percent (20%) of the issued and outstanding Shares of the Company:
 
(i)  
the filing, by the Company, for bankruptcy or in- or out-of-court recovery
procedures;

 
(ii)  
the appointing or removing of the external auditors of the Company or any
Subsidiary, except if the chosen new external auditor is one of the “big four”
independent auditing firms (“Eligible Accounting Firm”);

 
(iii)  
the entering into any Related Party Transaction of a value which, when
aggregated with all other Related Party Transactions over a twelve-month period,
exceeds fifty thousand U.S. Dollars (US$50,000.00), except any transactions
within the Company Group; provided that such approval by the Director appointed
by the Investor shall not be required for any existing transaction listed on the
attached Schedule C;

 
(iv)  
any decision regarding a merger (including a merger of shares), spin-off or
amalgamation involving the Company or any of its Subsidiaries other than any of
such transactions involving solely the Company and any of its Subsidiaries or
the Investor’s Brazilian holding company that will hold the Investor’s Shares;

 
(v)  
any decision to sell all or substantially all of the assets of the Company or
any of its Subsidiaries to any Person, other than to any Subsidiaries of the
Company;

 
(vi)  
any decision to approve any dividend or distribution by any of the Company Group
except for dividends required by Brazilian Corporate Law;

 
(vii)  
any decision to dissolve the Company’s Subsidiaries;

 
(viii)  
any decision to enter or exit lines of Business of the Company Group beyond
those currently conducted by the Company Group; or any decision to modify the
business strategy of the Company as set forth in Schedule D (“Strategic Plan”);

 
(ix)  
any decision to incur capital expenditures the result of which could be
inconsistent with the Strategic Plan;

 
(x)  
any decision the result of which would be to increase to a number greater than
three (3) or to reduce to a number less than one (1), the leverage ratio of the
Company (Net Debt/EBITDAR) as of the end of each calendar quarter of any
applicable calendar year;

 
10

--------------------------------------------------------------------------------


(xi)  
any investment or transaction that a U.S. Person is restricted from making under
regulations of the U.S. Office of Foreign Assets Control implementing the U.S.
embargos against certain countries or similar U.S. Law;

 
(xii)  
any decision to dispose of any helicopters valued in excess of three million
U.S. Dollars (US$ 3,000,000.00), which shall be annually adjusted by the
Producer Price Index; and

 
(xiii)  
any decision to sell or otherwise issue Shares to any non-Brazilian person or
non- Brazilian Controlled entity that would cause the Company’s foreign
ownership to exceed the limitations on the holding of common Shares then
required by Brazilian Law.

 
(h) Chairman of the Board of Directors.  The Chairman of the Board of Directors
shall be appointed by the Controlling Shareholders.  The Board of Directors
shall be presided by the Chairman and in the absence of the Chairman, by the
Vice-Chairman or by another member of the Board of Directors nominated by the
Controlling Shareholders.
 
3.3 Officers.
 
(a) Appointment.  The day-to-day business and affairs of the Company shall be
managed by the Board of Officers, consisting of three (3) members (each an
“Officer”), being one (1) CEO, one (1) Chief Operating Officer (Diretor
Vice-Presidente) and one (1) Chief Financial and Shareholders Relations Officer
(Diretor Financeiro e de Relações com Acionistas), whose duties, obligations and
rights are set forth in the Organizational Documents and under the applicable
Law.  The Officers and candidates to fill in Officer positions shall be
individuals resident in Brazil, professionally qualified to carry on their
duties as Officers and shall enjoy a good reputation.  The Officers shall be
elected for a two (02) year term and may be removed by the majority vote of the
Board of Directors.
 
(b) Performance of Board of Officers’ Members.  The Board of Officers shall
establish objective performance criteria for each Officer of the Board of
Officers and review such criteria periodically in order to adequately evaluate
the Officers’ performance.  Such performance standards may permit bonuses,
profit sharing and stock option incentive plans if approved by the Board of
Directors.
 
(c) Manager.  Investor shall have the right to appoint an individual
(“Manager”), and any replacement thereof, who shall be an employee of the
Company or of one of its Subsidiaries and participate in all meetings of the
Board of Officers but not as an officer.  The duties of the Manager shall be as
described in Schedule E.  The Manager shall be appointed by Investor and shall
report to the CEO of the Company and may be dismissed by such CEO at any time,
whether for cause or without cause (in this case solely for justified business
reasons).  Compensation of the Manager shall be in line with the other Officers
of the Company Group reporting to the CEO or the COO (Diretor
Superintendente).  If the Manager is a non-Brazilian resident, the Company shall
be responsible for supporting his working visa application and for taking all
actions that may be reasonable required to obtain such working visa for the
Manager.  The Company shall, at no cost to the Company, also endeavor its best
efforts to assist the Manager to find suitable living in the city where he or
she will be based.
11

--------------------------------------------------------------------------------


 
3.4 Access to Properties, Records.  During the term of this Agreement, each
Party (as well as its Representatives) shall be afforded access, which shall be
coordinated in advance with the Company and which shall not disrupt the general
course of the Company Group’s operation, at such Party’s sole expense, during
normal business hours and subject to the Company Group’s normal security
procedures, to the facilities, properties, books, records, personnel and files
of the Company Group, as may be necessary from time to time for purposes
reasonably related to such Party’s investment in the Company Group and this
Agreement, including the right of Investor to audit the Company Group, in regard
to implementation of best operational, engineering, safety and management
practices and the right of each Party to review and audit the books and records
of the Company Group, including, but not limited to, the profit and loss
statements, balance sheets and other financial and tax records of the Company
and its Subsidiaries, by the Eligible Accounting Firm elected through the
Company Group for any such calendar year or, at the option and expense of the
Party requesting any such audit, by the independent auditors of such Party.  Any
independent auditor appointed by the Parties shall work with the proper
communication and coordination with the Officers of the Company Group.
 
3.5 Insurance. The Investor, the Controlling Shareholders and the Company shall
cooperate to establish a process for annual renewal of the Company Group’s
insurance, including deadlines for providing required information and
documentation.  Prior to any of the Company Group soliciting quotes or otherwise
contacting potential insurance providers regarding coverage, Investor, the
Controlling Shareholders and the Company will evaluate and, subject to insurer
consent, cooperate in an effort to secure volume discounts from the joint
procurement of insurance for their respective fleets, other physical assets
(including fixed and movable), personnel (including pilots, engineers and ground
crews), and liabilities of directors and senior management personnel of the
Company Group; provided, however, that no Party will be required to participate
or join any other Party’s insurance policies without the agreement of the
Parties.
 
3.6 Operational Synergies.  The Investor, the Controlling Shareholders and the
Company shall further cooperate with each other in connection with all
operational matters of the Company and its Subsidiaries, in order to obtain
economies of scale and cost reductions, including, without limitation, with
respect to power-by-the-hour, aircraft acquisitions, etc.
 
3.7 Reports, Financial Statements and Annual Auditing.  After the Closing Date,
the Company shall be obligated to prepare the reports and financial statements
presented below, and in accordance with the terms provided below:
 
(a) Monthly Reports.  The Company shall prepare monthly management reports
including consolidated balance sheet and income statement showing the financial
position (including profits and losses) of the Company Group and deliver such
reports to all Shareholders within fourteen (14) days following the end of the
applicable month.  Such consolidated monthly reports shall be prepared in
Portuguese, in Reais and U.S. Dollars, in accordance with BR GAAP and translated
into English.  For the monthly management reports related to the periods from
the Closing Date through December 31, 2009, the Company may provide the report
within thirty (30) days following the end of the applicable month.
12

--------------------------------------------------------------------------------


 
CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS PAGE PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.  ASTERICKS DENOTE OMISSIONS.
 
(b) Quarterly Financial Statements.  The Company shall prepare quarterly
consolidated financial statements including balance sheet, income statement and
cash flow of the Company Group for each of its four quarters in accordance with
BR GAAP and US GAAP and deliver such financial statements to all Shareholders
within twenty (20) days following the end of the applicable quarter.  The notes
to the financial statements required in accordance with BR GAAP and US GAAP may
be omitted.  The quarterly financial statements shall be prepared in Portuguese,
in Reais and U.S. Dollars and translated into English.  For the quarters during
the period from the Closing Date through December 31, 2009, the Company may
provide preliminary consolidated financial statements based on a good faith
estimate within twenty (20) days following the end of the applicable month, and
final consolidated financial statements may be provided within thirty two (32)
days following the end of the applicable quarter.  The quarterly consolidated
financial statements shall only be subject to a limited review by the Eligible
Accounting Firm elected by the Company for such period if Investor's independent
auditing firm determines that such limited review will be required within a new
term to be agreed by the Parties.  Such limited review shall be completed within
thirty two (32) days following the end of the applicable quarter.
 
(c) Annual Financial Statements.  In addition to the annual consolidated
financial statements prepared in accordance with BR GAAP for statutory purposes,
the Company shall prepare annual consolidated financial statements including
balance sheet, income statement, cash flow and footnotes of the Company Group in
accordance with US GAAP and deliver such annual financial statements in English
and U.S. Dollars, to all Shareholders within ninety (90) days following the end
of each Fiscal Year.  The annual consolidated financial statements of the
Company shall be duly and fully audited by the Eligible Accounting Firm elected
by the Company for such year.
 
3.8 Helicopter Leasing.
 
(a) Right of First Refusal.  For a period of five (5) years beginning on the
Closing Date, Investor and its Affiliates shall have the right of first refusal
(“Lease Right of First Refusal”) to lease to the Company Group at the rates
described in Section 3.8(b):  (i) all helicopters to be leased from unaffiliated
Persons on an operating or dry lease basis by the Company Group, and (ii)
one-half of the fair market value, established by the Helicopter Blue Book
(latest edition), for all medium and heavy helicopters which, but for Investor’s
Lease Right of First Refusal under this Section 3.8(a), would have been
purchased or financed leased by the Company Group.  Notwithstanding the
foregoing, the Lease Right of First Refusal shall not apply to renewal of
existing contracts for helicopter chartering services, which will not involve
any change in the aircraft model currently performing services under such
existing contracts.
 
(b) Rates.  In any case of helicopters leased from Investor or its Affiliates to
the Company and its Affiliates the lease payment will be at market rates
prevailing at the time of the lease for similarly equipped and model
helicopters, but in no event shall such rates be below *** percent (***%) per
month of the applicable helicopter’s fair market value for used helicopters, as
defined by the latest edition of the Helicopter Blue Book, or Investor and its
Affiliates’ acquisition cost for New Helicopters in offshore configuration.  For
purposes hereof “New Helicopters” means any helicopter in a complete offshore
configuration, which at the inception of the pertinent lease (i) has less than
twelve hundred (1200) flight hours or (ii) is less than one (1) year-old from
purchase from the manufacturer.  The lease term of all helicopters leased
pursuant to this Section 3.8 shall be equal to the term of the corresponding
contract between the Company, or the Affiliate of the Company, as applicable,
and its customer.  The applicable lease rate for such lease shall be fixed at
the beginning of each such lease throughout the lease term for such contract
with the applicable customer.  Investor and the Company shall provide supporting
documentation for the lease rates proposed by such party under this Section 3.8.
 
[***] CONFIDENTIAL TREATMENT REQUESTED BY BRISTOW GROUP INC.
13

--------------------------------------------------------------------------------


 
ARTICLE IV - SHAREHOLDERS’ MEETINGS
 
4.1 Shareholders’ Meetings.  The Shareholders shall exercise their right to vote
in every general meeting of the Company, and shall cause their Directors and/or
Officers to act in such a way as to comply with the provisions hereof.
 
(a) Calling of Shareholders’ Meetings.  The Shareholders shall perform all acts
necessary to provide that a Shareholders’ meeting (a) shall be called whenever
required by applicable Law, and (b) may be called by (i) the Board of Directors,
subject to the provisions of the Organizational Documents, or (ii) a shareholder
or shareholders representing not less than five percent (5%) of the outstanding
Common Shares of the Company, whenever the Board of Directors does not call a
meeting within eight (08) Business Days after a duly justified request from a
shareholder for the calling of a Shareholders’ meeting, indicating the matters
proposed to be discussed, has been submitted to the Board of Directors.
 
(b) Notice of Shareholders’ Meetings.  Without prejudice to other applicable
Law, written notice of a shareholders’ meeting shall be sent by the Company to
each of the representatives of each Shareholder not less than ten (10) days
prior to any Shareholders’ meeting, containing a copy of the official call
notice (edital de convocação), the date, time and location for the meeting and
the agenda to be addressed during the meeting, together with copies of any
reports, proposals or any other information relevant to the agenda.  If the
quorum required is not reached during the first call, a second meeting shall be
held thereafter with not less than fifteen (15) days prior written notice sent
by the Company to the Shareholders, which notice shall include the items
required to be included in the notice for the first call.
 
(c) Voting.  Except as otherwise specified in this Agreement and in the
Organizational Documents, or as may be required by Law, all decisions of the
Shareholders shall be taken upon the affirmative vote of the majority of the
Common Shares of the Company present at the specific Shareholders meeting.  At
any general Shareholders’ meeting, a Shareholder may vote with a written proxy,
which shall comply with the provisions of applicable Law.
 
4.2 Actions Subject to Investor Approval.  Each of the Shareholders agrees and
undertakes to take all actions necessary to ensure that, as long as Investor
directly or indirectly holds at least twenty percent (20%) of the issued and
outstanding Shares of the Company, including through its ownership of Apel, the
Company shall not take (and shall not permit any of the Subsidiaries to take)
any of the actions listed below unless such actions have been approved by
Investor in accordance with the terms hereof (“Investor Approval”):
 
(a) any change to the Company’s Organizational Documents (i) regarding the
Company’s corporate purpose, (ii) regarding the Company’s dividends distribution
policy, or (iii) that impairs or reduces the rights of Investor;
 
(b) any issuance by the Company of equity (other than in connection with a
Qualified Initial Public Offering pursuant to Section 6.1) or securities
convertible into equity of the Company;
 
(c) the approval of stock option plans for employees;
 
(d) any redemption of securities by the Company;
 
(e) the Company’s winding-up or dissolution;
14

--------------------------------------------------------------------------------


 
(f) any decision regarding a merger (including a merger of shares), spin-off or
amalgamation involving the Company or any of its Subsidiaries other than any of
such transactions involving solely the Company and any of its Subsidiaries or
Apel and the Investor’s Brazilian holding company that will hold the Investor’s
shares of Apel.
 
ARTICLE V - RESTRICTIONS, RIGHTS AND OBLIGATIONS WITH RESPECT TO TRANSFERS OF
SHARES
 
5.1 General Restrictions.  Any Shareholder may undertake a Transfer of Shares
then owned by such Shareholder, if, but only if, such Shareholder has complied
with all applicable provisions of this Agreement.  Any Transfer carried out
without the full observance of the provisions of this Agreement shall be deemed
null and void ab initio, and the Company will not Transfer, and will not permit
any transfer agent to give any effect in the Company’s transfer records to such
attempted Transfer.  The transferee of any Equity Securities Transferred by a
Shareholder in violation of this Agreement shall not be entitled to (i) any
right, title and interest in or to such Equity Securities, (ii) any rights to
vote, or (iii) any distributions in respect thereof.
 
(a) Conditions Precedent.  Except for permitted Transfer of Shares under
Sections 5.1(b) and (c) below, any Transfer of Shares shall comply with the
following conditions:
 
(i)  
compliance with the Right of First Refusal provisions of Section 5.2 below;

 
(ii)  
the Transfer of Shares shall comply with applicable provisions contained in this
Agreement, in the Company’s Organizational Documents and in the applicable Law;
and

 
(iii)  
the new Shareholder shall, as a condition precedent for the validity and the
effectiveness of any acquisition of Shares, adhere hereto, without any
restrictions, and totally or partially replace, as the case may be, the
Shareholder transferring the Shares.

 
(b) Permitted Transfers to Relatives and Descendants.  Notwithstanding the
provisions of Section 5.1(a) above, the Controlling Shareholders may Transfer
the Equity Securities of the Company among themselves or to a spouse, ancestor
or descendant or among the descendants of JAA, provided that the transferor
provides prior written notice of the Transfer to the other Shareholders and any
such transferee(s) agrees to be bound by and adhere to, by entering into
amendments thereto, the Final Documents as a Controlling Shareholder.  Upon
compliance with the foregoing provisions, the transferee shall be a “Controlling
Shareholder” for all purposes of the Final Documents, and the transferor shall
be released from all obligations and liabilities with respect to the Equity
Securities Transferred, except for such obligations and liabilities as may have
accrued or arisen prior to the date of the Transfer of such Equity
Securities.  Any transferee complying with the provisions of this Section 5.1(b)
shall be deemed to be a “Permitted Transferee” (“Permitted Transferee”).
 
(c) Permitted Transfers to Affiliates.  Notwithstanding the provisions under
Section 5.1(a) above, any Shareholder may, at any time, upon prior notice to the
other Shareholders and to the Company, partially or totally Transfer all its
Shares to an Affiliate thereof, provided, however, that (i) contemporaneously
with effecting such Transfer such Affiliate becomes a party to this Agreement,
(ii) the transferring Shareholder shall be obligated to reacquire forthwith the
Shares so transferred in the event such Affiliate ceases to be an Affiliate of
the transferring Shareholder or intends to effect a Transfer of such Shares to
another Affiliate, (iii) the transferring Shareholder assumes joint liability
with its Affiliates for the obligations hereunder, (iv) the transferring
Shareholder shall be deemed jointly and severally liable and shall be treated as
a single shareholder hereunder together with such Affiliate; (v) any Transfer to
an Affiliate shall subrogate such Affiliate on any rights and obligations set
forth in this Agreement, and (vi) in any case, the final ownership, voting and
management structure and all the material details related to the transferee
shall be fully disclosed to the other Shareholders.  An Affiliate complying with
such provisions (i) to (iv) and (vi) shall be deemed to be an “Exempt
Transferee” (“Exempt Transferee”).
15

--------------------------------------------------------------------------------


 
(d) Transfer to Competitors.  A Shareholder may not directly or indirectly
Transfer its Shares to a Competitor, including through transfer of direct or
indirect Control of the Shareholder.
 
(e) Lock-up.  Except for Transfers among the Controlling Shareholders or as
permitted in accordance with Section 5.1(b) and (c) above, until the third
anniversary from the Closing Date, a Shareholder shall not Transfer any
Shares.  Thereafter, any Shareholder may Transfer its Shares in compliance with
the other provisions of the Final Documents.
 
(f) Pledge.
 
(i)  
The Shareholders shall not, at any time, create any Lien in or over the Equity
Securities of the Company owned by them. The intent of the Shareholders is that
no Shareholder allow such Shareholder’s Equity Securities to be put at risk of a
third party acquiring beneficial ownership of any Equity Securities, except as
expressly permitted by this Agreement.  Subject to the foregoing, the
Shareholders also acknowledge that it is their intent that a Shareholder not be
unreasonably forced to sell the Shareholder’s Shares pursuant to Section
5.1(f)(iii) and such Shareholder shall be afforded all reasonable opportunities
to remove any involuntary Lien pursuant to Section 5.1(f)(iii) before such
Shares may be sold to the other Shareholders.

 
(ii)  
If, for any reason, any Shares are voluntarily pledged or otherwise voluntarily
made subject to judicial constraint (such as, without limitation, penhora
judicial), the Shareholder that owns such Shares shall, immediately (but in no
event after forty eight (48) hours of its knowledge), notify the Company and the
other Shareholders of the fact and, in this order (A) have the term of thirty
(30) days to replace any such pledge or to cure any such judicial constraint; or
(B) after the term provided in (A), offer, irrevocably and unconditionally, such
Shares to the other Shareholders and to the Company, which will have, in this
order, a period of thirty (30) days each to decide whether to acquire all, but
not less than all, of such Shares.

 
(iii)  
If, for any reason, any Shares involuntarily become subject to judicial
constraint or other involuntary Lien (such as, without limitation, arresto,
sequestro, penhora judicial), the Shareholder that owns such Shares shall,
immediately (but in no event after forty eight (48) hours of its knowledge),
notify the Company and the other Shareholders of the fact and have the term of
sixty (60) days to initiate proceedings to replace any such pledge or to cure
any such judicial constraint and shall thereafter diligently pursue in good
faith such replacement or cure.  The Shareholder holding the Shares subject to
such pledge or judicial constraint shall have no more than one (1) opportunity
to replace the Shares for any asset other than the Shares.  If any such proposal
of substitution of assets is rejected by the beneficiary of the pledge or
applicable judicial authority, then such Shareholder shall then immediately
offer cash as security in substitution of the pledged or judicially constrained
Shares.  If at any time such Shareholder has not complied with the foregoing
provisions of this Section 5.1(f)(iii), then such Shareholder shall have been
deemed to have offered, irrevocably and unconditionally, such Shares to the
other Shareholders and to the Company, which will have, in this order, a period
of thirty (30) days each to decide whether to acquire all, but not less than
all, of such Shares. In order for a acquiring Shareholder to acquire such Shares
pursuant to this Section 5.1(f), such acquiring Shareholder must reasonably
believe and shall represent to the selling Shareholder that such acquiring
Shareholder reasonably believes that there is a significant risk that the Shares
will be acquired by a third party pursuant to the provisions of the pledge or
judicial constraint within ninety (90) days of the date of the deemed offer of
the Shares by the selling Shareholder to the acquiring Shareholders.

 
16

--------------------------------------------------------------------------------


 
(iv)  
The acquisition price of any Shares acquired pursuant to this Section 5.1(f)
will be their market value, determined by a valuation carried by an investment
bank mutually selected by the Parties, less the amount of the Lien on the Shares
and less the cost of the valuation by the investment bank.  In addition,
pursuant to the terms of article 666 of the Brazilian Civil Procedure Code, the
acquiring Shareholder shall immediately deposit the amount of the Lien on Shares
with the applicable court (depósito do preço em juízo) and request the release
of the arresto, sequestro, penhora or similar act, as the case may be. The
selling Shareholder, after the deposit of the amount of the Lien on the Shares
is effective and after receiving the balance of the purchase price of the
Shares, shall immediately sign all documents that are required or necessary to
effect the Transfer of such Shares.

 
(v)  
If the amount of the Lien surpasses the value of the Shares as determined by the
investment bank mutually selected by the Parties, the selling Shareholder shall
request a judicial valuation (avaliação judicial) of the Shares, for further
deposit of the amount with the applicable court. If the judicial valuation of
the Shares is granted and once the judicial valuation report (laudo de avaliação
judicial) is ratified by the court and there are no outstanding appeals related
to such ratification, the buying Shareholder shall, no later than forty eight
(48) hours from the date on which is notified of the judicial valuation report
ratification, make the deposit of the valuation amount with the applicable
court. On such date, the selling Shareholder shall request the court to
immediately release the judicial constraint. The selling Shareholder shall,
after the deposit of the amount of the Lien with the applicable court is
effective by the buying Shareholder,  immediately sign all documents that are
required or necessary to effect the Transfer of such Shares.

 
(vi)  
Any dispute regarding this Section 5.1(f) shall be subject to resolution
pursuant to Section 8.2.

 
5.2 Right of First Refusal.
 
(a) First Refusal Offer.  If, at any time, the Shareholders desire to effect a
direct or indirect transfer to any Person (“Selling Shareholder”), including
through a direct or indirect change in Control of the Selling Shareholder, other
than to an Exempt Transferee or Permitted Transferee, of any of their Shares
such Selling Shareholder (or in the case of an indirect transfer, the Affiliate
that Controls the Selling Shareholder) must first receive a bona fide
arm’s-length offer from such Person (“Original Offer”) setting forth (i) the
number of Shares such Person offers to purchase (“Offered Shares”), (ii) the
purchase price per Offered Share (“Subject Price”) and the payment terms, (iii)
the name and qualification of the potential buyer, and (iv) all the other terms
and conditions on which such Person is offering to purchase the Offered Shares
(“Right of First Refusal”).  Exclusively in the case of a change in Control of
the Selling Shareholder, as applicable, (x) the Offered Shares shall be all of
the Shares owned by the Selling Shareholder and (y) the Subject Price shall be a
reasonable allocation of (A) the consideration payable for direct or indirect
Control of the Selling Shareholder to (B) the total number of Shares owned by
the Selling Shareholder. The provisions of this Section 5.2(a) shall not apply
to any transfer by EPV to JAA in connection with the existing agreement between
JAA and EPV, dated January 28, 2008.
17

--------------------------------------------------------------------------------


 
(b) Offer Notice.  Upon receipt of an Original Offer, the Selling Shareholder
shall first deliver to the other Shareholders (“First Refusal Shareholder”) and
the Company, a written notice (“Offer Notice”), which shall (i) be irrevocable
for a period of thirty (30) days (“Offer Period”) after receipt by the First
Refusal Shareholder thereof, and (ii) include a copy of the Original Offer, as
well as sufficient information regarding the Person making the Original Offer to
allow the First Refusal Shareholder to evaluate such Original Offer, including
sufficient information regarding the final controlling shareholders and owners
of the potential buyers.  The Offer Notice shall constitute an offer to sell the
Offered Shares by the Selling Shareholder to the First Refusal Shareholders,
ratably in accordance with their respective ownership of Shares of the
applicable type, at the Subject Price and upon the other terms and conditions
set forth in the Offer Notice and as provided herein.
 
(c) Commitment.  The First Refusal Shareholder shall have the right, but not the
obligation, during the Offer Period to provide to the Selling Shareholder and to
the Company, a written, irrevocable and unconditional commitment to acquire all,
but not less than all, of the Offered Shares specified in such Offer Notice, at
the Subject Price and on the same terms and conditions contained in the Offer
Notice (“First Refusal Commitment”).  It is understood and agreed that if one
(01) of the First Refusal Shareholders does not accept the Offer Notice, the
rights attributable to such First Refusal Shareholder shall be automatically
transferred to the remaining First Refusal Shareholders in a manner prorated to
their respective ownership interests, which may decide to accept it pursuant to
the terms of this Section 5.2.
 
(d) Transfer of the Offered Shares.  If a First Refusal Commitment is provided,
the Transfer of the Offered Shares by the Selling Shareholder to the First
Refusal Shareholder shall be consummated at the Subject Price, on the same terms
and conditions and within the same date set forth in the Offer Notice, provided
that if additional time is required to obtain the necessary governmental
authorizations and approvals, the Parties shall have an additional one hundred
and twenty (120) days to consummate the Transfer.  At the closing of any such
sale, (i) the First Refusal Shareholder shall remit to the Selling Shareholder,
by wire transfer of immediately available funds to an account designated by the
Selling Shareholder, the total consideration for the Offered Shares, (ii) the
Selling Shareholder shall Transfer the Offered Shares to the First Refusal
Shareholder, and (iii) the Selling Shareholder and the First Refusal Shareholder
shall cause the Company to make all notations in the Company’s stock registry
necessary to effect the Transfer of the Offered Shares to the First Refusal
Shareholder.  Exclusively in connection with the restrictions imposed by
Brazilian Law No. 7565/86 regarding the ownership of Shares of Brazilian
aviation companies by foreign investors, if the First Refusal Shareholder is the
Investor, the Offered Shares may be acquired by a designee of Investor, duly
approved by the Controlling Shareholders, the approval of which may not be
unreasonably withheld, provided, that in no event shall such designee be a
Competitor or an employee or officer of any of the Company Group.
 
(e) Failure by First Refusal Shareholder.  If the First Refusal Shareholder
fails to (i) give the First Refusal Commitment before the expiration of the
Offer Period, or (ii) purchase all of the Offered Shares within the time period
specified in Section 5.2(d) after having given the First Refusal Commitment,
then, subject to Section 5.3 below, the Selling Shareholder may Transfer the
Offered Shares to the Person that provided the Original Offer (or an Affiliate
of such Person), at the Subject Price and on the same other terms and conditions
set forth in the Original Offer, at any time within sixty (60) calendar days
following the expiration of the Offer Period, provided that if additional time
is required to obtain the necessary governmental authorizations and approvals,
the Parties shall have an additional one hundred and twenty (120) days to
consummate the Transfer.  If the Offered Shares are not Transferred by the
Selling Shareholder during the terms indicated above, as applicable, the right
of the Selling Shareholder to Transfer such Offered Shares shall expire and the
obligations of this Section 5.2 shall be reinstated.
18

--------------------------------------------------------------------------------


 
(f) Adhesion to this Agreement.  The consummation of any Transfer of Shares in
accordance with Section 5.2 shall be subject to the adhesion by the acquiring
Person to this Agreement, which shall be formalized by the delivery of a letter
by the acquiring Person to the Company and the other Shareholders,
unconditionally accepting to be bound by the terms and conditions of this
Agreement.
 
5.3 Tag-Along Right.  In addition to the Right of First Refusal set forth in
Section 5.2 above, no Shareholder shall be entitled to directly or indirectly
Transfer its Shares of the Company to any Person if such Person does not offer
and, if such offer is accepted by the other Shareholders, to acquire,
simultaneously, all (and not less than all) of the Shares owned by the other
Shareholders under the same terms, conditions, price and form of payment offered
to the disposing Shareholder and contained in the terms of the Offer
Notice.  For the purposes of exercising its tag-along rights contained in this
Section, the remaining Shareholders shall, within thirty (30) days from its
receipt of an Offer Notice, notify the disposing Shareholder of its intention to
sell all of its Shares.  In this event, the disposing Shareholders will only be
allowed to complete a sale that Transfers the Control to any Person if such
Person acquires all, and not less than all, of the Shares owned by the remaining
Shareholders.  The provisions of this Section 5.3 shall not apply to the
Permitted Transfers as per Sections 5.1 (b) and (c).
 
5.4 Legal Requirements.  All Transfers of Shares in connection with this
Agreement shall fully observe, at all times, the restrictions imposed by the Law
regarding the limit of voting shares held by foreign investors.
 
ARTICLE VI - QUALIFIED INITIAL PUBLIC OFFERING
 
6.1 Primary Offering.  At any time after the third (3rd) anniversary of the
Closing Date, Controlling Shareholders, acting together, shall have the
exclusive right to cause the Company, subject to appropriate market conditions,
to make a primary offering of shares (“Qualified Initial Public Offering”) so
long as such offering does not cause the Company to violate the leverage
parameter described in Section 3.2(g)(x) or reduce Investor´s aggregate
ownership of the Company below thirty percent (30%) of the total outstanding
shares of the Company after completion of such Qualified Initial Public Offering
and any Secondary Offering described in Section 6.2 below.  In conjunction with
such Qualified Initial Public Offering, the Controlling Shareholders, acting
together shall determine in good faith, in consultation with the lead investment
bank in the offering, the amount of such primary offering and whether a
Secondary Offering (and the amount thereof) is in the best interest of the
Company.
 
6.2 Secondary Offering.  In the event a determination is made pursuant to
Section 6.1 to include a secondary offering with a Qualified Initial Public
Offering, the Controlling Shareholders and Investor shall have the right to
participate as selling shareholders in such secondary offering pro rata based or
their percentage interest of Shares (“Secondary Offering”).
 
6.3 Costs.  All cost involved in the execution of a primary offering under the
Qualified Initial Public Offering shall be supported by the Company.  All cost
involved in the execution of a Secondary Offering shall be supported by the
Selling Shareholders pro rata to their Percentage Interest in their Shares sold
in the Secondary Offering.
 
6.4 Legal Requirements.  The execution of a Qualified Initial Public Offering
shall be subject to, at all times, the restrictions imposed by the Law regarding
the limit of voting shares held by foreign investors.  The Investor hereby
agrees to approve and execute all corporate documents and to approve all actions
necessary to give effect to the Qualified Initial Public Offering.
19

--------------------------------------------------------------------------------


 
ARTICLE VII - REMEDIES
 
7.1 Indemnification.  Each Party hereto shall indemnify the other Parties from
and against any Losses incurred or sustained by such indemnified Party (or any
Affiliate or Representative of such Party) as a result of (a) the breach by such
Party or any of its Affiliates or Representatives of any covenant, agreement or
obligation contained in this Agreement, or (b) the inaccuracy or breach of any
representation or warranty of such Party contained in this Agreement.  The value
of such indemnification shall be fixed by the arbitration award pursuant to the
provisions contained in Section 8.2 below.
 
7.2 Specific Performance.  Each Party hereto shall also have the right to
request the specific performance (execução específica) of the obligations
assumed by the other Shareholders in this Agreement, according to the provisions
of Brazilian Corporate Law and in the Brazilian Civil Procedure Code (both as
amended from time to time).  In this sense, the Parties acknowledge and agree
that the payment of Losses shall not constitute a proper compensation for the
violation of any obligation assumed by the Parties hereunder and that the
specific performance of the obligations is a necessary legal remedy in
supplement to the payment of Losses.
 
ARTICLE VIII - GOVERNING LAW; DISPUTE RESOLUTION
 
8.1 Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with the laws of Brazil.
 
8.2 Dispute Resolution – Arbitration.
 
(a) The Parties agree that any and all claims, disputes, controversies and any
other matter arising out of or related to the validity, scope, making,
interpretation, enforceability, performance, breach of, or relating in any way
to this Agreement, the Company or the relationship between the Parties created
by this Agreement or the subject matter of this Agreement, including, but not
limited to, arbitrability or the authority or capacity of any signatory to this
Agreement (collectively, a “Dispute”), will be resolved by consultation between
the Parties.  Any Dispute not resolved within thirty (30) days after the notice
from a Party requesting the consultation, will be determined and resolved by
submission to the Corte Española de Arbitraje (“Corte”) for binding arbitration
in the city of Madrid, Spain according to the Rules of Corte, supplemented by
the International Bar Association Rules on the Taking of Evidence in
International Commercial Arbitration.  The arbitration will be conducted in
English.  Each Party (with the Controlling Shareholders constituting a single
Party and Investor and Apel constituting a single Party for purposes of this
Section 8.2) will provide and pay for translators and translated documents where
necessary, the cost of translations to be awarded as part of the arbitrators’
decision.  All awards, final or interim, will be in writing with the reasons for
the decision stated.  The making, validity, scope, interpretation and
enforceability of this Agreement to arbitrate, including, but not limited to,
who will be parties to the arbitration and what issues will be submitted to
arbitration, will be determined by the arbitrators chosen in accordance with
this Agreement.  Should there be a conflict between the rules and provisions of
this Agreement and the arbitration rules, the provisions of this Agreement will
govern.
 
(b) Either Party may initiate arbitration by written notice to the other Party
of the intention to arbitrate and specifying the claims to be arbitrated.  The
arbitration will be conducted before three (3) arbitrators.  The Investor will
select one (1) arbitrator and the Controlling Shareholders will select one (1)
arbitrator.  The two (2) arbitrators so selected will appoint a third (3rd)
neutral arbitrator.  The arbitrators will be required to have a minimum of five
(5) years experience in any of the operation, accounting, finance or legal
aspects of the commercial aviation industry.  In the event any Party fails to
name an arbitrator within forty-five (45) days after the receipt of a notice of
intent to arbitrate, the Corte will appoint the second arbitrator who, together
with the arbitrator named by the other Party, will appoint the third arbitrator.
The arbitration will proceed before the three (3) arbitrators nominated and that
arbitrators are empowered to make a decision binding upon the Parties.  Should
the two (2) appointed arbitrators be unable to agree on the neutral arbitrator
within thirty (30) days after the naming of the respondents arbitrator, the
Corte will appoint the neutral arbitrator.  In the event of the incapacity of an
arbitrator after appointment, which incapacity will prevent the conclusion of
the proceedings within the time limits set forth below, such arbitrator will be
replaced in the same manner as originally appointed.  Within thirty (30) days
after the appointment of the arbitrator or arbitration panel, the arbitrators
will convene a preliminary hearing in the city of Madrid, Spain to set a
schedule for the proceedings.  Unless the Parties stipulate to the contrary, the
final arbitration hearing will be held in the city of Madrid, Spain no later
than one hundred and eighty (180) days after the notice of intent to arbitrate
is served and the arbitrators will render their final decision in writing with
reasons for the decision stated, no later than sixty (60) days after the final
hearing is concluded.
20

--------------------------------------------------------------------------------


 
(c) Unless the arbitrators, upon a showing of good cause, rule otherwise, a
claim of confidentiality of any answer or document will be honored and such
information will not be disclosed to third parties or used for any purpose
outside the arbitration without the consent of the Party claiming the
privilege.  The discovery period will begin forty five (45) days after the
respondents’ receipt of the notice of intent to arbitrate and will conclude
ninety (90) days later.  Each Party will produce all documents relied upon to
support a claim or defense, and a list of all individuals with knowledge
relevant to any claim or defense within thirty (30) days after the beginning of
the discovery period.  Each Party will be allowed to ask thirty (30) written
interrogatories, including subparts, and to propound thirty (30) requests for
production of documents or other tangible things.  The Parties may interview and
discuss matters with the witnesses.  The receipt and consideration of all
evidence will be within the sole discretion of the arbitrators.
 
(d) This Agreement shall be governed by, and construed in accordance with, the
substantive Law of Brazil, which law also will apply to all issues presented to
the arbitrators, including the validity, scope, interpretation and
enforceability of this agreement to arbitrate.  Conflict of laws or choice of
law principles that might call for the application of another law will not be
applied.
 
(e) The arbitrators are empowered in their sole discretion to make interim
awards, including injunctions to preserve the status quo, and to require the
posting of security for potential awards, arbitration expenses and fees of the
arbitrators.  The arbitrators are empowered to issue subpoenas for witnesses and
documents.  The arbitrators are empowered to award compensatory damages, but may
not award lost profits, moral, exemplary or punitive damages.  Awards shall be
in U.S. Dollars, which shall be the basis for indexing the amount of the awards
to Reais for any enforcement in Brazil.  The arbitrators are empowered to order
specific performance.  Any and all of the decisions or orders of the arbitrators
may be enforced if necessary by any court.  The arbitrators’ award and all
interim awards may be confirmed and judgment entered upon the award in any court
having jurisdiction over the Parties or in any jurisdiction where any of the
Parties have real or personal property, each Party consenting to jurisdiction in
such venues.
 
8.3 Exceptional Court Jurisdiction.  The Parties are fully aware of all terms
and effects of arbitration clause set forth herein, and irrevocably agree that
any Disputes shall be solely referred to arbitration.  Without prejudice to
validity of the arbitration clause, however, the Parties hereby elect the courts
of the city of Belo Horizonte, state of Minas Gerais, Brazil, as the exclusive
jurisdiction to ensure the enforceability of the arbitration procedures and to
enforce any decision of the arbitration panel including, without limitation, the
arbitral award.
 
ARTICLE IX - MISCELLANEOUS
 
9.1 FCPA.
 
(a) Each Party hereby acknowledges that it understands that the provisions of
the FCPA and other applicable Laws prohibit Investor or any Affiliate of
Investor including any officer, director, employee or agent of Investor
(collectively, “Investor FCPA Group)”, and including, but not limited to, the
Company and its Subsidiaries or any of their respective officers, directors,
employees, consultants, shareholders, agents or affiliates (collectively,
“Company FCPA Group”, and with the Investor FCPA Group, “FCPA Group”) acting on
behalf of Investor to offer, pay, promise to pay, or authorize the payment of
money or offer, give, promise to give or authorize the giving of anything of
value (hereinafter referred to collectively as the “Prohibited Payment”) to (i)
any official; (ii) any political party or official thereof or any candidate for
political office; or (iii) any other person, while knowing that all or a portion
of such money or thing of value will be offered, given or promised, directly or
indirectly, to any official, to any political party or official thereof, or to
any candidate for political office (“Prohibited Group”) for the purposes of (a)
influencing any act or decision of such official, political party, party
official or candidate in his or its official capacity or inducing such official,
political party, party official or candidate to do or omit to do any act in
violation of the lawful duty of such official, political party, party official
or candidate; or (b) inducing such official, political party, party official, or
candidate to use his or its influence with a government or instrumentality
thereof to affect or influence any act or decision of such government or
instrumentality in order to assist Investor in obtaining or retaining business
for or with or directing business to any person (hereinafter collectively
referred to as “Prohibited Purposes”).  In connection with the Company, its
Subsidiaries and this Agreement, each Party hereby represents and warrants the
following:
21

--------------------------------------------------------------------------------


 
(i)  
Such Party and its Affiliates will not, and such Party will not permit any
member of the FCPA Group to, make a Prohibited Payment to any member of the
Prohibited Group for the Prohibited Purposes in connection with the Company, its
Subsidiaries or this Agreement;

 
(ii)  
No member of the FCPA Group nor any affiliate of the FCPA Group is a member of
the Prohibited Group or an affiliate of the Prohibited Group;

 
(iii)  
Such Party is familiar with the provisions of the FCPA and other applicable Laws
and their application to the Company, its Subsidiaries and this Agreement;

 
(iv)  
If at any time such Party becomes aware that any member of the FCPA Group has
made a Prohibited Payment to the Prohibited Group in connection with the
Company, its Subsidiaries or this Agreement, such Party will immediately notify
the other Party as provided in Section 9.4, in writing, including all details of
such Prohibited Payment;

 
(v)  
If at any time such Party becomes aware that either Party or any officer,
director, employee, shareholder, agent or affiliate of either Party has
requested, directly or indirectly, that a Party make a Prohibited Payment to the
Prohibited Group in connection with the Company, its Subsidiaries, this
Agreement or Investor, such Party shall immediately notify the other Party as
provided in Section 9.4, in writing, including all details of such Prohibited
Payment;

 
(vi)  
Such Party will not commit any act or omission that would violate any Laws of
any jurisdiction in which it performs services in connection with the Company,
its Subsidiaries or this Agreement, including, but not limited to, the Laws of
Brazil; and

 
(vii)  
Such Party agrees to cause each member of the FCPA Group to fully cooperate with
the other Party in connection with any inquiry or investigation intended to
insure compliance by Investor, or the FCPA Group, with the FCPA and other
applicable Laws.

 
(b) Each Party agrees to maintain accurate books and records which properly
reflect and account for all of such Party’s income and expenses related to the
Company, its Subsidiaries and this Agreement.  Such books and records shall be
maintained at all times at such Party’s principal place of business in the city
of Belo Horizonte, Brazil, in the case of the Controlling Shareholders, and in
the city of Houston, Texas, in the case of Investor, and shall be available for
review, copy and audit by the other Party or its representatives at such
location at any time during normal business hours.
 
(c) Each Party agrees that the other Party and any representative of the other
Party shall have the right at any time to audit the books and accounts of such
Party and/or any representative of such Party to confirm that no payments have
been made by such Party or any member of the FCPA Group in connection with the
Company, its Subsidiaries or this Agreement that would violate the terms of this
Agreement.  Each Party hereby agrees to exercise its rights under this Section
9.1 in good faith and only when it has a legitimate business purpose for such
review or audit.  A Party’s right to perform such audit and examine the other
Party’s books and records under this Section 9.1 shall survive the termination
of this Agreement for a period of five (5) years unless, prior to the expiration
of such five (5) year period, a Party notifies the other Party, in writing, that
such Party has a legitimate business reason for extending such five (5) year
period in which event the provisions of this Section 9.1 shall continue for the
period requested by such Party in such notification to the other Party.
22

--------------------------------------------------------------------------------


 
(d) Notwithstanding anything herein to the contrary, Investor may immediately
terminate this Agreement by written notice to the other Parties upon any breach
of this Section 9.1 by any of the Company FCPA Group (other than Investor), and
the Controlling Shareholders may immediately terminate this Agreement by written
notice to the other Parties upon any breach of this Section 9.1 by any of the
Investor FCPA Group.
 
9.2 Further Assurances.  Each Party shall, and shall use all best efforts to,
take or cause to be taken all actions, and do or cause to be done all other
things necessary, proper or advisable in order to give full effect to this
Agreement.  Each Shareholder shall negotiate, execute and deliver all reasonably
required documents and do all other acts which may be reasonably requested by
the other parties hereto to implement and carry out the terms and conditions of
this Agreement.  Each Shareholder shall use its commercially reasonable efforts
not to take any action or fail to take any action which would reasonably be
expected to frustrate the intent and purposes of this Agreement.  In furtherance
of the foregoing, each Shareholder agrees to vote or cause to be voted all
Equity Securities owned by it in the Company or its Affiliates in a manner as
may be required to implement and further the provisions of this Agreement.
 
9.3 Entire Agreement; Certain Conflicts.  This Agreement (together with the
other Final Documents and the Schedules hereto and thereto) sets forth the
entire agreement and understanding among the Parties concerning the transactions
contemplated hereby and thereby.  This Agreement supersedes all prior agreements
and understandings, oral or written, between any parties or among the Parties
with respect to the subject matter hereof.  Each Shareholder hereby undertakes
to exercise its rights as a Shareholder always and only to the extent such
exercise complies with this Agreement, and each Shareholder hereby waives any
rights or obligations under the Organizational Documents that may conflict with
corresponding rights or obligations under this Agreement.
 
9.4 Notices.  Any notice, demand, request, consent, approval, declaration,
delivery or other communication hereunder to be made pursuant to the provisions
of this Agreement shall be sufficiently given or made if in writing and either
delivered in person, by overnight courier or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
(a) If to the Company:
 
Líder Aviação Holding S.A.
At.:  José Afonso Assumpção / Eduardo de Pereira Vaz
Av. Santa Rosa, 123
Belo Horizonte, MG, Brazil
ZIP Code:  31270-750
Fax:  (+55 31) 3490-4554


with copies to (which shall not constitute a notice):


Machado, Meyer, Sendacz e Opice - Advogados
Av. Brigadeiro Faria Lima, 3144, 11º andar
São Paulo, SP, Brazil
ZIP Code: 01451-000
At.:  Daniel de Miranda Facó
Fax:  (+55 11) 3150-7071


23

--------------------------------------------------------------------------------


(b) If to the Controlling Shareholders:
 
José Afonso Assumpção
Av. Santa Rosa, 123
Belo Horizonte, MG, Brazil
ZIP Code:  31270-750
Fax:  (+55 31) 3490-4595


Eduardo de Pereira Vaz
Av. Santa Rosa, 123
Belo Horizonte, MG, Brazil
ZIP Code:  31270-750
Fax:  (+55 31) 3490-4554


Rotorbrás Comércio e Indústria de Helicópteros Ltda.
At.:  José Afonso Assumpção / Eduardo de Pereira Vaz
Av. Santa Rosa, 123
Belo Horizonte, MG, Brazil
ZIP Code:  31270-750
Fax:  (+55 31) 3490-4554


with copies to (which shall not constitute a notice):


Machado, Meyer, Sendacz e Opice Advogados
Av. Brigadeiro Faria Lima, 3144, 11º andar
São Paulo, SP, Brazil
ZIP Code: 01451-000
At.:  Daniel de Miranda Facó
Fax:  (+55 11) 3150-7733
24

--------------------------------------------------------------------------------




(c) If to Apel or Investor:
 
APEL/INVESTOR
Rua da Candelária, 79, COB 01 – Part
Rio de Janeiro, RJ, Brazil
ZIP Code: 20091-020
At.: Eduardo Duarte
Fax: (+55 21) 2253-4242


with copies to (which shall not constitute a notice):


Bristow Group, Inc.
2000 W. Sam Houston Parkway, Suite 1700
Houston, Texas, USA
ZIP Code: 77042
At.: Randall A. Stafford
Fax: (+1 713) 267-7620


and


Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas, USA
ZIP Code: 77002-5007
At.:  N. L. Stevens III
Fax:  (+1 713) 276-5807


or to such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the Party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered or upon receipt if delivered by an overnight courier service or
registered mail or letter against receipt.
 
25

--------------------------------------------------------------------------------


9.5 Waiver; Amendment.  The failure of any Party to insist upon strict
performance of the provisions hereof shall not be construed as a waiver or
novation of future compliance and no waiver or novation of the provisions hereof
by such Party shall be deemed to have been made unless expressed in writing and
signed by such Party.  Any provision of this Agreement, even if applicable to
some of the Parties only, may be amended if, but only if, such amendment is in
writing and signed by each of the Parties hereto.  The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any Party may otherwise have at Law or in equity.  The
rights and remedies of any Party based upon, arising out of or otherwise in
respect of any breach of any covenant or agreement or failure to fulfill any
condition, shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such breach is
based may also be the subject matter of any other covenant or agreement as to
which there is no breach.
 
9.6 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors, permitted
assigns, executors and administrators of the Parties hereto.
 
9.7 Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or otherwise transferable by any Party without the prior
written consent of the other Parties or as otherwise provided for herein, and
any purported assignment or other transfer without such consent shall be void
and unenforceable, provided, however, that no consent shall be required in case
of an assignment by Investor to any of its Affiliates or by the Controlling
Shareholders to any of their Affiliates.
 
9.8 No Benefit to Others.  The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the Parties
hereto and, where applicable, their respective Affiliates, and their respective
successors and assigns, and they shall not be construed as conferring and are
not intended to confer any rights to any other Persons.  Nothing in this
Agreement shall confer any rights upon any person or entity other than the
Parties and their respective heirs, successors and permitted assigns.
 
9.9 Term and Termination.  This Agreement shall remain in force for a period of
ten (10) years from the date hereof, and shall be automatically renewable for
one (1) additional period of ten (10) years.  Notwithstanding the foregoing,
this Agreement shall automatically terminate as to a Shareholder in the event
that such Shareholder sells one hundred percent (100%) of its
Shares.  Termination of this Agreement shall not affect the liability of any
Party for any breach of this Agreement committed prior to the date of
termination.
 
9.10 Survival.  The confidentiality provisions of Section 9.12, the
indemnification provisions of Section 7.1 and the provisions of Article VIII
above, shall survive the termination of this Agreement.
 
9.11 Expenses.  Each Party shall bear its own costs and expenses, including
those of its accounting and legal advisors in connection with their due
diligence review of the Company and the preparation, negotiation, execution and
delivery of this Agreement and the other Final Documents, whether or not the
Closing occurs.
26

--------------------------------------------------------------------------------


 
9.12 Confidential Information.  Each of the Shareholders and their respective
Representatives shall maintain the confidentiality of any information received
from the Company and from the other Shareholders, including, without limitation,
all data and information obtained by any of them pursuant to this Agreement and
any of the transactions contemplated hereby.  Information that (a) is
independently developed by the Shareholders or their Affiliates or lawfully
received free of restriction from another source having the right to so furnish
such information, (b) becomes generally available to the public without breach
of this Agreement by the Shareholders, (c) at the time of disclosure to a
Shareholder was known to such Shareholder to be free of restriction as evidenced
by documentation in such Shareholder’s possession, (d) the Company or the other
Shareholder, as applicable, agrees in writing is free of such restrictions, or
(e) is or becomes required by Law or order from a Governmental Authority to be
disclosed by a Shareholder (of which the Company or the other Shareholder, as
applicable, shall receive notice and an opportunity to attempt to restrict such
disclosure) shall not be deemed to be confidential information for purposes of
this Agreement.  No Shareholder shall grant access without the prior consent of
the Company, and the Company shall not be required to grant access, to
confidential information described in this Section 9.12 to any Person who will
not agree in writing prior to obtaining such access to maintain the
confidentiality thereof, including, without limitation, such Shareholders’
Representatives.
 
9.13 Non-Competition.  During the term of this Agreement Investor and its
Subsidiaries, Related Parties and Affiliates shall not directly or indirectly
enter into any operating lease, dry lease or finance lease, or own, manage,
operate any Business in Brazil and the Controlling Shareholders and their
respective Subsidiaries, Related Parties and Affiliates will not own, manage or
operate any helicopter business in Brazil other than the Company Group.  In
addition for three (3) years after ceasing to be a shareholder and/or officer
and/or director and/or employee of the Company or after expiration of this
Agreement, JAA and EPV shall not directly or indirectly engage in or own,
manage, operate a Business which competes with the Company Group in Brazil.
 
9.14 Specific Performance.  All the obligations undertaken by the Shareholders
in this Agreement referring to the exercise of their rights and duties and the
terms and conditions required for any transfer of shares are subject to specific
performance as provided for in the Brazilian Corporate Law and the Brazilian
Civil Procedure Code and in accordance with Section 7.2 hereto.
 
9.15 Filing; Registration.  A copy of this Agreement shall be filed at the
headquarters of the Company for the purposes of article 118 of the Brazilian
Corporate Law.  The Company shall cause the following legend to be included in
Portuguese in the relevant pages of the registered share register of the Company
and in any certificates representing Shares, which are subject to this
Agreement:  “The shares held by [name of shareholder] are subject to the
restrictions on transfer, voting arrangements, and other provisions set forth in
a Shareholders Agreement dated as of May 26, 2009, copies of which are available
for inspection at the head offices of the Company.  No transfer of such shares
will be made on the books of the Company, and such a transfer will be null and
void, unless accompanied by evidence of compliance with the terms of such
agreement.  Any transactions entered into by the Company or any shareholder in
violation of the Shareholders Agreement will be null and void.”
 
IN WITNESS WHEREOF, the parties hereto executed this Agreement in six (6)
originals of identical form and content, along with the two (2) witnesses below:
 


 
Belo Horizonte, May 26, 2009.
 


 


 


 
27

--------------------------------------------------------------------------------

 


Signature page 1/2 of the Shareholders Agreement of Líder Holding Aviação S.A.
executed on May 26, 2009.
 


JOSÉ AFONSO ASSUMPÇÃO

 
/s/ JOSÉ AFONSO ASSUMPÇÃO







EDUARDO DE PEREIRA VAZ


/s/ EDUARDO DE PEREIRA VAZ







ROTORBRÁS COMÉRCIO E INDÚSTRIA DE HELICÓPTEROS LTDA.




By:  /s/ JOSÉ AFONSO ASSUMPÇÃO  
Name: JOSÉ AFONSO ASSUMPÇÃO
Title:  Administrador




By:                                                                           
Name:
Title:


 


APEL - AERO PARTICIPAÇÕES E EMPREENDIMENTOS LTDA.






By:   /s/ Mark B. Duncan
Name:  Mark Duncan
Title:




By:                                                                           
Name:
Title:






 


 
28

--------------------------------------------------------------------------------

 




Signature page 2/2 of the Shareholders Agreement of Líder Holding Aviação S.A.
executed on May 26, 2009.


BL PARTICIPAÇÕES LTDA.



 

 
By: /s/ Mark B. Duncan  
Name:  Mark Duncan
Title:






By:                                                                           
Name:
Title:




LÍDER AVIAÇÃO HOLDING S.A.


By:   /s/ EDUARDO DE PEREIRA VAZ
Name:  Eduardo de Pereira Vaz
Title:  Chief Executive Officer.








Witnesses:
1. /s/ Andrea Sousa Ituassú
Name: Andrea Sousa Ituassú
ID No.:  M.5.971.420
2. /s/ Kelly A. Pereira Aguiär
Name: Kelly Aparecida Pereira Aguiär
ID No.: M.6.11.990.447



 


 


 


 
29

--------------------------------------------------------------------------------

 

